

SEPARATION AND RELEASE AGREEMENT


I, Chris LeMasters, understand that my employment with Mirati Therapeutics, Inc.
(the “Company”) is terminating effective January 3, 2020 (the “Separation
Date”). The Company has agreed that in exchange for my promises and covenants in
this Agreement, and provided that this Agreement becomes effective as specified
below, the Company will provide me with the following severance benefits (the
“Severance Benefits”) in full satisfaction of the Amendment to Letter Agreement
between me and the Company dated December 19, 2016.


(1) an amount equivalent to twelve (12) months’ of my base salary as in effect
on the Separation Date, subject to standard payroll deductions and withholdings,
to be paid in a lump sum on the first regular payroll date of the Company
following the Effective Date (as defined below) of this Agreement);


(2) provided I am eligible and have timely made any necessary elections pursuant
to COBRA, the Company shall reimburse me for my payment of each monthly premium
for continued health, dental, and vision coverage pursuant to COBRA until the
earlier of (a) twelve (12) months following the Separation Date, (b) such time
as I am eligible for coverage under a health, dental or vision insurance plan of
a subsequent employer, and (c) the expiration of my eligibility for continuation
coverage under COBRA. I understand I am required to notify the Company in
writing immediately if I become eligible for a health, dental, or vision
insurance plan of a subsequent employer. I understand that I am responsible for
the entire amount of my COBRA premiums (subject to reimbursement for the
above-referenced period of time). All COBRA reimbursement payments will be paid
to me on the last day of each calendar month during the period that the Company
makes premium reimbursement payments hereunder and are subject to my submission
to the Company of appropriate documentation of my payment of such COBRA premium.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot reimburse me for COBRA payments without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall provide me with taxable payment(s) in an amount equal to the premium
amount for my COBRA coverage during the time period that Company has agreed to
reimburse me for my COBRA premium payments as set forth above; and


(3) notwithstanding anything to the contrary in the governing equity plan or
applicable award agreement (together, the “Stock Agreements”) under which I was
granted options to purchase shares of the Company common stock (the “Options”),
the vesting and exercisability of all outstanding Options that are held by me as
of immediately prior to the Separation Date, to the extent such Options are
subject to time-based vesting requirements, shall be accelerated as if I had
completed an additional twelve (12) months of service with the Company as of the
Separation Date; provided, however, that the Options shall remain subject to all
other terms of the Stock Agreements, except to the extent modified in this
Agreement.
 
I understand that I am not entitled to the Severance Benefits unless I: (i) sign
and return this Agreement to the Company on or within forty-five (45) days after
the Separation Date; (ii) allow the releases contained herein to become
effective; (iii) remain available after my Separation Date to answer any
questions from the Company regarding my previous job duties; and (iv) comply
with




Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 1 of 1



--------------------------------------------------------------------------------




all of my legal and contractual obligations to the Company. I acknowledge that
the Company will pay me all of my accrued salary and accrued and unused vacation
earned through the Separation Date, regardless of whether I sign this Agreement.
I acknowledge that, except as expressly provided in this Agreement, I am not
owed any additional compensation, severance or benefits arising out of my
employment with the Company after the date hereof. I understand that, except as
expressly provided in this Agreement, vesting of my outstanding Options and any
other equity awards covering Company common stock will cease on the Separation
Date and my unvested shares shall terminate.  I understand that my Options,
including my right to exercise any vested shares, are governed by the terms of
the Stock Agreements.
In consideration for the Severance Benefits I am receiving under this Agreement
that I am not otherwise entitled to receive: (1) I agree to hold in confidence
the terms of Agreement; (2) I agree not to disparage the Company or its
officers, directors, managers, members, partners, employees, vendors,
affiliates, or agents in any manner likely to be harmful to its or their
business, business reputation, or personal reputation; and (3) I hereby
generally and completely release and discharge the Company and its subsidiaries,
predecessors, successors, affiliated entities, and assigns and its and their
respective officers, directors, managers, members, partners, employees,
shareholders, affiliates and agents (collectively, the “Released Parties”), from
any and all claims, liabilities, or obligations of every kind and nature,
whether known or unknown, arising at any time prior to or at the time I sign
this Agreement (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: all federal, state and local statutory and
common law claims, including but not limited to claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under or based
on the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act (ERISA), the Age Discrimination in
Employment Act of 1967 (ADEA), the Family and Medical Leave Act (FMLA), the
Equal Pay Act, the Fair Credit Reporting Act (FCRA), the Worker Adjustment and
Retraining Notification (WARN) Act, the National Labor Relations Act (NLRA), the
Uniformed Services Employment and Reemployment Rights Act (USERRA), the Genetic
Information Nondiscrimination Act (GINA), the Immigration Reform and Control Act
(IRCA), the California Fair Employment and Housing Act (FEHA), the California
Family Rights Act (CFRA), the California Constitution, the California Business
and Professions Code, and the California Labor Code (all as amended); all claims
arising out of or in any way related to my employment and termination of my
employment; all claims related to my compensation or benefits from the Company,
including salary, bonuses, commissions, other incentive compensation, vacation,
sick leave, expense reimbursements, fringe benefits, paid time off, stock, stock
options, or any other ownership or equity interests in the Company; and all
claims for breach of contract or other promise, breach of the implied covenant
of good faith and fair dealing, tort, discrimination, harassment, retaliation,
fraud, misrepresentation, defamation, wrongful termination, discharge in
violation of public policy, or emotional distress.
The Released Claims do not include: (1) any rights which cannot be waived as a
matter of law; (2) any claims arising from breach of this Agreement, or (3) any
rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party or under
applicable law. Nothing in this Agreement prevents me from filing a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, the “Government Agencies”).  I
understand this Agreement does not limit my ability to communicate with any




Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 2 of 2

--------------------------------------------------------------------------------




Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  While this Agreement does not
limit my right to receive an award for information provided to the Securities
and Exchange Commission, I understand and agree that, to the maximum extent
permitted by law, I am otherwise waiving any and all rights I may have to
individual relief based on any claims that I have released and any rights I have
waived by signing this Agreement.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (1) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Agreement; (2) I
should consult with an attorney prior to signing this Agreement; (3) I have
forty-five (45) calendar days to consider this Agreement (although I may choose
to voluntarily sign it sooner); (4) I have seven (7) calendar days following the
date I sign this Agreement to revoke the ADEA Waiver; and (5) this Agreement
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth calendar day after I sign this
Agreement (the “Effective Date”). I further acknowledge that Company has
provided me with the ADEA Disclosure information (under Title 29 U.S.C. Section
626(f)(1)(H)), attached as Exhibit B to this Agreement.
In releasing claims unknown to me at present, I am waiving all rights and
benefits under the following provision of Section 1542 of the California Civil
Code, and any law or legal principle of similar effect in any domestic or
international jurisdiction: “A general release does not extend to claims that
the creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.”
I acknowledge and will abide by my continuing obligations, to the extent
applicable, under the Employee Proprietary Information and Inventions Assignment
Agreement that I executed with the Company (the “Confidentiality Agreement”),
which is attached hereto as Exhibit A. Pursuant to the Confidentiality
Agreement, I understand that I must not use or disclose any confidential or
proprietary information of the Company. I agree to immediately return to the
Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers, credit cards, entry
cards, identification badges and keys); and any materials of any kind which
contain or embody any proprietary information of the Company (and all
reproductions thereof).
I hereby represent that: I have received all compensation and benefits owed and
for all hours worked; I have received all the leave and leave benefits and
protections for which I am eligible; and I have not suffered any on-the-job
injury for which I have not already filed a workers’ compensation claim.
The Severance Benefits under this Agreement are intended to satisfy the
exemptions from application of Section 409A of the Internal Revenue Code and any
state law of similar effect (“Section 409A”), including those provided under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)) and each
installment of severance benefits, if any, is a separate “payment” for




Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 3 of 3

--------------------------------------------------------------------------------




purposes of Treasury Regulations Section 1.409A-2(b)(2)(i). This Agreement will
be construed to the greatest extent possible as exempt from Section 409A and any
ambiguities herein shall be interpreted accordingly and, to the extent not so
exempt, this Agreement will be construed in a manner that complies with Section
409A, and any ambiguities herein shall be interpreted accordingly.
This Agreement, together with the Confidentiality Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein,
and this Agreement supersedes any such promises or representations. This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company.
I understand that, if I wish to accept the terms of this Agreement, then within
forty-five (45) calendar days of my receipt of this Agreement, I must sign below
and return the original to the Company. If I fail to return the fully signed
Agreement within that timeframe, the Company’s offer contained herein will
terminate.
Understood and Agreed:


January 7, 2020                By:     /s/ Chris LeMasters            
Date                            Chris LeMasters


January 3, 2020                By:     /s/ Jenny Gizzi                
Date                            Name: ______Jenny Gizzi_______________
Title: ____VP, Human Resources________                                 Mirati
Therapeutics, Inc.




Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 4 of 4

--------------------------------------------------------------------------------




Exhibit A – Copy of Confidentiality Agreement


(See attached copy of Employee Mirati Proprietary Information and Inventions
Assignment Agreement)


 










Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 5 of 5

--------------------------------------------------------------------------------






Exhibit B


ADEA DISCLOSURE
(UNDER TITLE 29 U.S. CODE SECTION 626(f)(1)(H))
Confidentiality Provision:
The information contained in this document is private and confidential. You may
not disclose this information to anyone except your professional advisors.

1.    The following Mirati Therapeutics, Inc. (the “Company”) departments have
been selected for the termination program: Senior Leadership Team
2.    Within the departments listed above, the following criteria were used to
select employees who are eligible for the termination program: (a) the Company’s
current and projected business and staffing needs; (b) cost-reduction goals; and
(c) the Company’s assessment of employee skill sets, and experience. Not all
criteria were used to make every selection.
3.    All eligible employees who have attained the age of forty (40) years or
older will have up to forty-five (45) calendar days to review, consider, and
accept the terms and conditions of the Company’s termination program, and seven
(7) calendar days to revoke their acceptance of the such program, pursuant to
the Age Discrimination in Employment Act of 1967, as amended.
Employees Eligible For The Termination Program
Job Title/Department
Age
Chief Business Officer - Executive Leadership Team
53 years
Chief Financial Officer – Executive Leadership Team
44 years
Sr. Vice President, Medical– Executive Leadership Team
62 years



EMPLOYEES NOT ELIGIBLE FOR THE TERMINATION PROGRAM
(RETAINED EMPLOYEES)



Job Title/Department
Age
Chief Executive Officer - Executive Leadership Team
61 years
Chief Scientific Officer – Executive Leadership Team
51 years
Chief Medical Officer – Executive Leadership Team
57 years
Sr. Vice President, Technical Operations– Executive Leadership Team
53 years







Separation and Release Agreement – Chris LeMasters and Mirati Therapeutics,
Inc.    Page 6 of 6